Title: From George Washington to Robert Hanson Harrison, 28 September 1789
From: Washington, George
To: Harrison, Robert Hanson


          
            Dear Sir,
            New York Sep. 28th 1789.
          
          It would be unnecessary to remark to you, that the administration of Justice is the strongest cement of good Government, did it not follow as a consequence that the first organization of

the federal Judiciary is essential to the happiness of our Country, and to the stability of our political system.
          Under this impression it has been the invariable object of my anxious solicitude to select the fittest characters to expound the Laws and dispense justice. To tell you that this sentiment has ruled me in your nomination to a seat on the Supreme Bench of the United States, would be but to repeat opinions with which you are already well acquainted—opinions which meet a just coincidence in the public Mind.
          Your friends, and your fellow-citizens, anxious for the respect of the Court to which you are appointed, will be happy to learn your acceptance—and no one among them will be more so than myself.
          As soon as the Acts which are necessary accompaniments of these appointments can be got ready, you will receive official notice of the latter. This letter is only to be considered as an early communication of my sentiments on this occasion and as a testimony of the sincere esteem and regard with which I am Dear Sir Your Most Obedt and Affectionate Hble Servt
          
            Go: Washington
          
        